DETAILED ACTION
This office action is in response to applicant’s filing dated August 23, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Status of Claims
Claim(s) 1, 3-5, 8-16, 21-93 and 96 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 23, 2022.  Claims 2, 6, 7, 17-20, 94, and 95 were previously canceled.
Applicants elected without traverse Group I, drawn to a method of reducing or eliminating the incidence of symptoms selected from the group consisting of hot flushes, vasomotor symptoms, and night sweats, said method comprising administering to a patient in need of said elimination or reduction, (i) a therapeutically effective amount of a sex steroid precursor or prodrug thereof in association with (ii) a therapeutically effective amount of a selective estrogen receptor modulator or an antiestrogen or prodrug of either as the elected invention, dehydroepiandrosterone as the sex steroid precursor, (S)-enantiomer of acolbifene and a hydrochloric salt thereof as the selective estrogen receptor modulator species, and hot flashes as the disease species in the reply filed on October 11, 2012.  The Examiner notes that acolbifene is also known as EM-652.HCl and EM-1538 (the hydrochloride salt of EM-652) as evidenced by the instant specification [00143].  The requirement is still deemed proper.  Claim(s) 3-5, 8-15, 24-27, 32-89, 92 and 96 remain withdrawn.
Claims 1, 21-23, 28-31, 90-91 and 93 are presently under examination as they relate to the elected species: dehydroepiandrosterone, (S)-acolbifene hydrochloride, and hot flashes.

 Priority
The present application claims benefit of US Provisional Application No. 61/187,549 filed on June 16, 2009.  The effective filing date of the instant application is June 16, 2009. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 28, 2022 and August 23, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.



New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 21-23, 30, 31, 90, 91, and 93 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Labrie (US 2002/0198179 A1, cited in a previous Office Action).
Regarding claims 1, 22, 91, and 93, Labrie teaches a method of treating or reducing the incidence of hot flashes and sweat by increasing levels of a sex steroid precursor, dehydroepiandrosterone (DHEA) further comprising administering to said patient a therapeutically effective amount of a selective estrogen receptor modulator (SERM) [0031].  Labrie further teaches EM-562 HCl and DHEA is administered to ovariectomized subjects (see Figure 18).  Moreover, Labrie teaches the ideal SERM is a pure SERM of the type EM-652-HCl because of its potent and pure antiestrogenic activity in the mammary gland [0040] and EM-652.HCl is optically active due to a majority of its stereoisomers being of 2S configuration (claim 41).  This reads on wherein the (S) enantiomer of said SERM is present.

Regarding claims 21 and 23, Labrie teaches the disclosed benzopyran derivatives having the absolute configuration 2S at position 2 is more suitable than its racemic mixture [0042].

Regarding claims 30 and 31, Labrie teaches the composition may be suitable for administration via oral administration or percutaneous administration [0110].

Regarding claim 90, Labrie teaches the method for reducing or elimination of the incidence of hot flashes and menopausal symptoms, while decreasing the risk of acquiring breast or endometrial cancer and furthermore inhibiting the development of osteoporosis, hypertension, insulin resistance, diabetes, obesity and atherosclerosis comprising administering a selective estrogen receptor modulator and further administering a sex steroid precursor (abstract).  SERMs of EM-652.HCl family antagonize the negative effects of estrogens in breast, uterine, and endometrial tissues [0085]; and DHEA + EM-652.HCl prevents 99% of bone loss (see Table 4).
Thus, the teachings of Labrie anticipate the method of claims 1, 21-23, 30, 31, 90, 91, and 93.


Claim(s) 1, 21-23, 30, 31, 90, 91, and 93 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by El-Alfy et al (WO 2006/042409 A1).
Regarding claims 1, 22, 91, and 93, El-Alfy teaches a method of treating or reducing the likelihood of acquiring problems affecting the layer lamina propria and/or the layer muscularis of the vagina in postmenopausal women, said method comprising administering a sex steroid precursor, dehydroepiandrosterone, to a patient in need of said treatment (claims 1 and 11) further comprising administering to said patient a therapeutically effective amount of a selective estrogen receptor modulator as part of a combination therapy (claim 2), wherein the selective estrogen receptor modulator is acolbifene (claim 39).  Thus, El-Alfy teaches a method of treating postmenopausal women comprising administering DHEA and acolbifene.
Although the reference does not specifically identify that the combination of DHEA and acolbifene reduces or eliminates the incidence of hot flushes in postmenopausal women, the method steps are the same.  A chemical composition and its properties are inseparable.  Thus, in practicing the methods of El-Alfy, (i.e. administering DHEA and acolbifene to a post-menopausal woman), the combination of DHEA and acolbifene would possess the characteristic of reducing or eliminating the incidence of hot flushes.   “Reducing or eliminating the incidence of hot flushes” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (DHEA and acolbifene) is being administered to the same subjects (a subject suffering from post-menopause). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, by practicing the method taught by the prior art: “the administration of DHEA and acolbifene to a patient suffering from post-menopause,” one will also be “reducing or eliminating the incidence of hot flushes,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“reducing or eliminating the incidence of hot flushes”) of the method taught by the prior art (“the administration of DHEA and acolbifene to a patient suffering from post-menopause”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claims 21 and 23, El-Alfy teaches it is also preferred that benzopyran derivatives are optically active compounds having an absolute configuration S on carbon 2 or pharmaceutically acceptable salts thereof, said compounds having the molecular structure [0025]:

    PNG
    media_image1.png
    342
    605
    media_image1.png
    Greyscale

The preferred selective estrogen receptor modulator is [0027]:

    PNG
    media_image2.png
    256
    730
    media_image2.png
    Greyscale


Regarding claims 30 and 31, El-Alfy teaches SERMS are administered orally [0057].

Regarding claim 90, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  
Thus, the teachings of El-Alfy anticipate the method of claims 1, 21-23, 30, 31, 90, 91, and 93.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labrie (US 2002/0198179 A1, cited in a previous Office Action) in view of El-Alfy et al (WO 2006/042409 A1).
Labrie teaches all the limitations of claims 28 and 29, except wherein the selective estrogen receptor modulator, EM-652.HCl, is intravaginally administered.
However, Labrie does teach the SERM can be administered by oral or percutaneous administration [0110].
Moreover, El-Alfy teaches a method of treating postmenopausal women comprising administering DHEA and acolbifene (claims 1, 2, 11, and 39).  El-Alfy teaches the SERMS can be administered orally or via percutaneous administration [0057]; El-Alfy teaches treatment with DHEA or the combination of DHEA and Acolbifene partially or completely prevents the OVX- induced atrophic changes observed in various layers of the vaginal wall through a predominant androgenic effect [0050]; while each of the examined compounds has potential beneficial effects on vaginal function, DHEA alone or in combination could well optimally relieve vaginal dryness and restore global vaginal physiology and help, correcting sexual dysfunction associated with menopause. DHEA and other components could be administered locally or systemically.
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer DHEA and an SERM, such as acolbifene via intravaginal administration.  One would have been motivated to do so given that acolbifene is taught be suitable for percutaneous administration and since El-Alfy suggests administering DHEA and combinations locally to vaginal tissue.
Taken together, all this would result in the practice of the method of claims 28 and 29 with a reasonable expectation of success.


Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Alfy et al (WO 2006/042409 A1).
El-Alfy teaches all the limitations of claims 28 and 29 (see 102 rejection above), except wherein the selective estrogen receptor modulator, EM-652.HCl, is intravaginally administered.
However, El-Alfy teaches a method of treating postmenopausal women comprising administering DHEA and acolbifene (claims 1, 2, 11, and 39).  El-Alfy teaches the SERMS can be administered orally or via percutaneous administration [0057]; El-Alfy teaches treatment with DHEA or the combination of DHEA and Acolbifene partially or completely prevents the OVX- induced atrophic changes observed in various layers of the vaginal wall through a predominant androgenic effect [0050]; while each of the examined compounds has potential beneficial effects on vaginal function, DHEA alone or in combination could well optimally relieve vaginal dryness and restore global vaginal physiology and help, correcting sexual dysfunction associated with menopause. DHEA and other components could be administered locally or systemically.
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer DHEA and an SERM, such as acolbifene via intravaginal administration.  One would have been motivated to do so given that acolbifene is taught be suitable for percutaneous administration and since El-Alfy suggests administering DHEA and combinations locally to vaginal tissue.
Taken together, all this would result in the practice of the method of claims 28 and 29 with a reasonable expectation of success.
Response to Arguments
102 rejection over Labrie
Applicant argues:
The Examiner has mischaracterized what is disclosed in the cited publication, of which the named applicant is the author. The Action seems to hold that the publication as cited against the present claims discloses a method of inhibiting the development of hot flushes with a combination of a SERM (Acolbifene) and a sex steroid precursor (DHEA). However, the reference actually concerns the combination of a SERM with an estrogen (which is a required component according to the reference) and optionally - but not necessarily - a sex steroid precursor, to treat menopausal symptoms, including inhibiting hot flushes. In contrast, however, the present application teaches away from the use of estrogens for treating vasomotor symptoms, i.e., due to the increased risk of breast and uterine cancer attributable thereto.  As noted by applicant in the previous response cited above, the sex steroid precursor in the cited reference is only an optional component, while the requirement for an estrogen, which is lacking in the presently claimed combination, means that the combination disclosed by the reference constitutes a distinct species from what applicant is reciting in the present claims. A skilled individual would thus be unable to comprehend from the disclosure of the subject reference that the presently claimed composition would be effective in treating hot flushes because the claimed composition is missing a component, namely estrogen, which is required in accordance with the teaching of the cited reference.  The combination described in the reference thus must contain, "a therapeutically effective amount of an estrogen as part of a combination therapy". However, claim 1 - in contrast to the disclosure contained in Labrie - specifically states that the SERM must have no estrogenic activity on breast, uterine or endometrium tissues. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Although the method of treating hot flashes taught by Labrie comprises administering estrogen in combination with DHEA and acolbifene/EM-652, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  The Examiner further notes that the instant claims do not exclude the presence of estrogen.  The claims require that the selective estrogen receptor modulator has no estrogenic activity.  Labrie teaches the SERM, EM-652.  A chemical composition and its properties are inseparable.  Thus, the EM-652 taught by Labrie would possess the characteristic of having no estrogenic activity.   In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or properties that are newly cited, or is identical to a product instantly claimed.  
Furthermore, Labrie teaches in another embodiment, the invention pertains to a method of treating or reducing the incidence of hot flashes and sweat by increasing levels of a sex steroid precursor, DHEA, in a patient in need of said treatment or said reduction [0031].  Thus, Labrie teaches an embodiment wherein the sex steroid precursor is not optional.  
	
	

Applicant argues:
All the possible combinations with acolbifene, estradiol and DHEA were tested on body fat in the experiment (except estradiol + DHEA) where only the combination acolbifene + estradiol + DHEA is active for a treatment, but not the other groups (e.g., acolbifene + DHEA). Applicant wishes to remind the Examiner that only the combinations estrogen + SERM and estrogen + SERM + sex steroid precursor (i.e., both including estrogen) are claimed in US 2002/0198179 (i.e., the Labrie reference) but not the combination SERM + sex steroid precursor.  Labrie teaches away from the present invention: "On the other hand, SERMs alone have little or no beneficial effects on some menopausal symptoms like hot flashes and sweats. The applicant believes that the addition of an estrogen to SERM treatment of menopausal symptoms reduces or even eliminates hot flashes and sweats. It is important to note that hot flashes and sweats are the first manifestations of menopause and the acceptation or non- acceptation of menopausal treatment by patients is usually dependent upon the success or non- success in the reduction of hot flashes and sweats." 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2123 states:  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The Examiner acknowledges that Labrie teaches SERMs alone have little or no beneficial effects on some menopausal symptoms like hot flashes and sweats, however, Labrie does not disclose such teachings for the combination of SERM and sex steroid precursors.  Labrie does not criticize, discredit or otherwise discourage a combination of EM-652 and DHEA for treating hot flashes.  
Applicant argues:
Regarding the discussion in the present Office Action concerning claim 90 (See p. 6), the Examiner has again omitted the fact that the reference requires the presence of estrogen from the discussion. Applicant agrees that the combination DHEA + acolbifene prevents 99% of bone loss experiment (lumbar spine) but other groups have similar results (i.e., DHEA + estradiol + acolbifene, estradiol and DHEA + estradiol with respective 91%, 98% and 114% bone loss prevention). The results in Figures 16 and 18 discussed above are much more reliable because they are a model for a treatment instead for a prevention (the experimental design in Section 5B (treatment) includes a pre-treatment of 10 weeks after ovariectomy where the bone loss and the fat increase are observed; this pre-treatment period is absent in Section 5A (prevention)). 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  The Examiner further notes that the instant claims do not exclude the presence of estrogen.  The claims require that the selective estrogen receptor modulator has no estrogenic activity.  Moreover, Labrie teaches administration of SERM eliminate all the negative effects of estrogens at other sites, especially the risk of breast and uterine cancer [0087].


102 rejection over El-Alfy
Applicant argues:
The reference refers to the use of sex steroid precursor alone or in combination with a selective estrogen receptor modulator (SERM) or other active agents (estrogen, type 5 cGMP phosphodiesterase inhibitor and prostaglandin) to treat or prevent vaginal diseases (vaginal dryness, dyspareunia and sexual dysfunction) affecting the layer lamina propria and/or the layer muscularis of the vagina in postmenopausal women. The subject reference, however, does not mention night sweats in its discussion regarding vasomotor symptoms which are the targeted diseases in the present application. In particular, in the reference the citation of vasomotor symptoms and hot flashes is in the context of exogenous estrogen, which could increase the risk of breast and uterine cancer well known to be associated with estrogens in postmenopausal women (as noted above, the applicant does not claim estrogen in the combination in the present application).  
A person skilled in the art considering the subject reference would not select applicant's presently claimed combination of DHEA/acolbifene, but instead such an individual would choose the more active combination Premarin/DHEA mainly based on Figure 5 of WO 2006/042409 where Premarin is an estrogen and DHEA is predominantly a precursor of androgen. Considering that the claims are related to vasomotor symptoms, all information on vasomotor symptoms in WO 2006/042409 becomes pivotal in our argumentation. El-Alfy teaches that the triple combination, namely Premarin/DHEA/acolbifene is suitable for the treatment of hot flashes which is different from the DHEA/acolbifene combination claimed in the present invention. 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  As set forth above, El-Alfy teaches a method of treating postmenopausal women comprising administering DHEA and acolbifene.  The examiner acknowledges that El-Alfy does not explicitly teach treating hot flashes in postmenopausal women.  However, the method steps are the same.  A chemical composition and its properties are inseparable.  Thus, in practicing the methods of El-Alfy, (i.e. administering DHEA and acolbifene to a post-menopausal woman), the combination of DHEA and acolbifene would possess the characteristic of reducing or eliminating the incidence of hot flushes.   “Reducing or eliminating the incidence of hot flushes” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (DHEA and acolbifene) is being administered to the same subjects (a subject suffering from post-menopause). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

103 rejection over Labrie in view of El-Alfy
Applicant argues:
Labrie does not teach that the SERM acolbifene could be intravaginally administered.  In fact, the possibility that applicant could develop a commercial product where acolbifene would be intravaginally administered is improbable because direct intravaginal application of a pure SERM such as acolbifene will cause vaginal atrophy symptoms but could be partly avoid by adding intravaginal DHEA (only an androgenic effect will remain and the estrogenic effect of estrogens from the DHEA conversion will be quenched by the antiestrogenic effect of acolbifene). Thus, the Office Action is not correct when taking the position that it is obvious to intravaginally administer acolbifene, and a person skilled in art will not be tempted to use this approach as explained above. Paragraph [0288] of the present published application (No. 20100317635) does not mention intravaginal administration of SERM even if it is present in the pending claims. Consequently, this objection is not very important because oral administration of acolbifene is the best choice.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, one of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer DHEA and an SERM, such as acolbifene via intravaginal administration.  One would have been motivated to do so given that acolbifene is taught be suitable for percutaneous administration and since El-Alfy suggests administering DHEA and combinations locally to vaginal tissue.  Moreover, it was known in the art prior to the date of the invention to formulate compositions comprising DHEA and SERMs in a vaginal composition as evidenced by Martin et al (WO 00/74684 A1) which teaches an intravaginal ring comprising a pharmaceutical formulation for treating a postmenopausal woman comprising (i) a SERM and (ii) an androgen in a pharmaceutically acceptable carrier (claims 23 and 25) and androgens include DHEA (page 4, lines 11-19 and claim 6).  

103 rejection over Labrie in view of El-Alfy
Applicant argues:
In support of the assertion above regarding vaginal atrophy due to intravaginal SERM (e.g., acolbifene), applicant has located a reference discussing the effect of the SERM raloxifene. It seems that raloxifene does not have an effect on the vagina in that the Delmanto et al. reference has concluded that raloxifene has no effect on the maturation of the vaginal epithelium in postmenopausal women (Delmanto A. et al. (2008) Eur. J. Obstet. Gynecol. Reprod. Biol., 139(2), 187-192). This reference has already been previously made of record in this application via citation in an IDS. However, when looking carefully at the data, applicant has found that the vaginal maturation value decreases (Table 3, 39.8 to 35.8), the percentage of parabasal cells increases (Table 4, 27.5% to 43.5%) and the percentage of superficial cells decreases (Table 4, 1.0% to 0%) in raloxifene group versus baseline. Even if these changes are not significant (40 women per group), these trends (signs of vaginal atrophy) show that it would be significant in a large women group. However, applicant predicts that intravaginal administration of raloxifene will accentuate this detrimental effect in the vagina.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As noted in the response, the effect on changes in vaginal cells due to administration of raloxifene is not significant.  Moreover, the data for a single SERM compound is insufficient to establish that all SERM compounds would possess the same effect, particularly if the data relied upon is not statistically significant.  Moreover, Raloxifene is structurally different from EM-652:

    PNG
    media_image3.png
    244
    207
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    184
    268
    media_image4.png
    Greyscale

It is well known in the art that slight differences in structure can result in differences in pharmacological activity and effects.  One of ordinary skill in the art would reasonably expect that structurally different compounds would possess different activity.  As set forth above, acolbifene is taught be suitable for percutaneous administration and El-Alfy suggests administering DHEA and combinations locally to vaginal tissue.  Moreover, it was known in the art prior to the date of the invention to formulate compositions comprising DHEA and SERMs in a vaginal composition as evidenced by Martin et al (WO 00/74684 A1) which teaches an intravaginal ring comprising a pharmaceutical formulation for treating a postmenopausal woman comprising (i) a SERM and (ii) an androgen in a pharmaceutically acceptable carrier (claims 23 and 25) and androgens include DHEA (page 4, lines 11-19 and claim 6).  
  As set forth above, one of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer DHEA and an SERM, such as acolbifene via intravaginal administration with a reasonable expectation of success since acolbifene is taught be suitable for percutaneous administration and DHEA and combinations are taught to be administered locally to vaginal tissue.  

Conclusion
Claims 1, 21-23, 28-31, 90, 91, and 93 are rejected.
No claim is found to be allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628